Citation Nr: 0620906	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension, to include as secondary 
to Agent Orange exposure.

2.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as secondary to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from February 1957 to August 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for a 
cardiovascular disability, to include hypertension will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

A bilateral lower extremity peripheral neuropathy disability 
was initially demonstrated years after service and has not 
been shown by competent evidence to be causally related to 
the veteran's active service.


CONCLUSION OF LAW

A bilateral lower extremity peripheral neuropathy disability 
was not incurred in, or aggravated by, active service and may 
not be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a December 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant, which was issued prior 
to the initial AOJ decision, informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence, as well as 
requested that he submit any additional evidence in 
pertaining to the claim.  The Board observes that the 
aforementioned letter did not provide the veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
However, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private and VA 
treatment records.  Additionally, the claims file contains 
the veteran's statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

1.  Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b)(West 2002); 38 C.F.R. § 3.303(d) (2005).
 
The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a)(2005).


2.  Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

The regulation specifically requires acute or subacute 
peripheral neuropathy which is defined as "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of date of onset." 38 C.F.R. § 3.309(e), Note 2.  Also, acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(6)(ii).  Furthermore, the last day on which a 
veteran is presumed to have been exposed to an herbicide 
agent shall be the last date on which he served in Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(iii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

The veteran asserts that service connection is warranted for 
bilateral lower extremity peripheral neuropathy, to include 
as due to Agent Orange exposure.  The record reflects that 
the veteran served in Vietnam and received the Combat Action 
Ribbon and the Purple Heart Medal.  Therefore, it is conceded 
that he was exposed to herbicides in service.  As noted 
above, in order for a veteran to establish service connection 
on a presumptive basis for a disability that results from 
exposure to (herbicides) Agent Orange while serving in 
Vietnam, the disability must be one that is statutorily 
listed as a presumptive condition.  In this regard, acute or 
subacute peripheral neuropathy is statutorily listed as a 
presumptive conditions.  However, in order for the 
presumption to apply, acute or subacute peripheral neuropathy 
which is defined as "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of date of onset," must 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. §§  3.307(a)(6)(ii), 38 C.F.R. § 3.309(e).  
The last day on which a veteran is presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he served in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  

In this case, the Board is unable to ascertain from the 
record the actual dates of the veteran's Vietnam service, 
and, thus, can not specifically determine the last date on 
which the veteran was exposed to Agent Orange.  Nevertheless, 
the Board finds that, in this particular instance, such 
detail is immaterial as the veteran's service medical records 
do not demonstrate that he ever complained of experiencing 
acute or subacute peripheral neuropathy in service.  
Moreover, even if it were assumed that the veteran's last day 
in Vietnam was on May 7, 1975, when the United States' 
participation in the conflict ended, the initial diagnosis of 
peripheral neuropathy in 2003, is more than 30 years from the 
presumed date of his last known in-service exposure to 
herbicides in 1975.  Thus, the Board finds that presumptive 
service connection for peripheral neuropathy, based on 
exposure to herbicides, has not been established.

As noted above, even if the presumptive service connection 
statutory provisions are not applicable, a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown.  In this 
regard, in order to establish service connection on a 
nonpresumptive direct incurrence basis for peripheral 
neuropathy, the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  Although, the record reflects that the veteran 
currently has bilateral lower extremity peripheral 
neuropathy, his service medical records do not reflect that 
he ever complained of, or was diagnosed with, peripheral 
neuropathy while in service.  Moreover, no competent clinical 
evidence of record establishes that the veteran's current 
peripheral neuropathy, initially demonstrated by the record 
in 2003, years after his 1978 discharge from service, is 
etiologically related to any incident of service.  Therefore, 
in the absence of any medical evidence that the veteran's 
current peripheral neuropathy disability is etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
veteran's initial demonstration of a bilateral lower 
extremity peripheral disability in 2003, years after his 
discharge from service, to be too remote from service to be 
reasonably related to service.  Therefore, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection on a nonpresumptive direct basis for the 
veteran's current peripheral neuropathy disability.

In conclusion, although the veteran asserts that his current 
bilateral lower extremity peripheral neuropathy disability is 
related to service, to include herbicide exposure, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current bilateral lower 
extremity peripheral neuropathy disability is related to his 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2005), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral lower extremity peripheral 
neuropathy disability, to include as secondary to exposure to 
herbicides.


ORDER

Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as secondary to 
Agent Orange exposure is denied.

REMAND

The veteran asserts that service connection is warranted for 
a cardiovascular disability, to include hypertension.  The 
record reflects that the veteran has a current cardiovascular 
disability that has been variously diagnosed as chronic 
ischemic heart disease, angina, atypical chest pain, and 
arteriosclerotic heart disease, as well as hypertension.  
With respect to an in-service injury or disease, the 
veteran's service medical records reflect that he complained 
of chest pains on numerous occasions and reported a history 
of pounding heart/palpitations on his April 1978 retirement 
examination.  However, despite the veteran's current 
cardiovascular disability and his reported in-service 
cardiovascular symptomology, the record does not reflect that 
the veteran has been afforded a VA clinical examination and 
opinion to determine the nature and etiology of his current 
cardiovascular disability.  Therefore, the Board finds that 
the veteran's claim should be remanded for a VA examination 
and clinical opinion to determine the nature and etiology his 
current cardiovascular disability.  Such would be useful in 
the de novo adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
reviewed and it should be ensured that 
all VCAA notice obligations have been 
satisfied specifically with regard to 
the disability at issue, in accordance 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for a cardiovascular 
disability, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.

	2.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiology, if available, to determine 
the nature and etiology of his current 
cardiovascular disability.  All necessary 
tests should be performed.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's current 
cardiovascular disability is related to 
service, to include the reported 
complaints of chest pain in his service 
medical records.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should indicate whether or not the 
veteran's claims file was review.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


